Title: To Thomas Jefferson from John Wooster, 10 December 1808
From: Wooster, John
To: Jefferson, Thomas


                  
                     Worthy President
                     
                     Dated at Humphreys VilleDerby Connecticut Decm. 10th 1808
                  
                  Having this day had an opportunity of an Intimate Interview with my Friend David Humphreys, I seemd to feel a Divine Impulse on my heart to Grace the Colr. Chrismas Supper of Green Trout with your Exelencys Presence
                  
                     John Wooster
                     
                     
                  
                  
               